Citation Nr: 1010081	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-05 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer 
disease (PUD)/reflux disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2004, including service in Iraq from April 2003 to March 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.    

Relevant to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that the RO originally adjudicated the issue as 
entitlement to service connection for PTSD.  However, the 
medical evidence of record reveals an additional diagnosis of 
insomnia.  The Board observes that such is recognized as a 
psychiatric disorder by the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the Board has recharacterized the issue as shown 
on the first page of this decision and acknowledges that such 
description includes a claim of entitlement to service 
connection for all currently diagnosed acquired psychiatric 
disorders.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection 
claims.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's claim of entitlement to service 
connection for PUD/reflux disorder, the Board notes that his 
service treatment records indicate that he was seen in 
service on several occasions in May 2004 for epigastric pain.  
He was assessed with "Epigastric Px Tx @ulcer dg."  Another 
treatment note stated "consider pancreatic path, reflux, 
PUD."  His separation examination did not indicate any 
epigastric or ulcer condition, but the Veteran's Report of 
Medical History at service separation indicated complaints of 
frequent indigestion or heartburn; stomach, liver, intestinal 
trouble, or ulcer; and rectal disease, hemorrhoids or blood 
from the rectum.

After service, the Veteran has been noted to have abdominal 
pain, stomach pain, and complaints of gastrointestinal pain.  
One treatment note dated in August 2005 indicated that the 
Veteran reported developing epigastric pain while in Iraq 
that continued to date.  He described sharp epigastric pain 
that occurs three or four times per week with association 
with food, but is sometimes associated with nausea and 
diarrhea and loose stools.  

In May 2005, the Veteran was afforded a VA examination in 
connection with his claim.  The Veteran was diagnosed with 
mild gastritis.  The examiner, however, also noted that there 
was no chart available for review at the time of the 
examination, and did not offer an opinion regarding whether 
the Veteran's gastritis was related to his service.  

The Board finds that the May 2005 examination is inadequate 
in this case.  In this regard, the Board notes that VA's duty 
to assist requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service treatment records and 
other related documents should be reviewed by the examiner, 
thereby enabling him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. 
West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  

Based on the foregoing, the Board concludes that the agency 
of original jurisdiction (AOJ) should arrange for the 
Veteran's claims file to be reviewed by the physician who 
prepared the May 2005 VA examination report (or a suitable 
substitute if that physician is unavailable), for the purpose 
of preparing an addendum that addresses whether the Veteran's 
diagnosed mild gastritis had its onset in or is related to 
his military service.  

Likewise, the Board finds that a remand is necessary in order 
to afford the Veteran a VA examination in order to determine 
the current nature and etiology of his acquired psychiatric 
disorder.  In this regard, the Board observes that the record 
is negative for a diagnosis of PTSD; however, such show that 
the Veteran has been diagnosed with insomnia.  In this 
regard, the Veteran has contended that he cannot sleep due to 
thoughts about his time in Iraq.  He also indicates that he 
is irritable and angry.  While the Veteran's service 
treatment records are negative for complaints regarding sleep 
difficulty or any other psychiatric disorder, the Board 
observes that the Veteran is competent to testify to his 
problems sleeping and his difficulty readjusting to civilian 
life.  As such, while on remand, the Veteran should be given 
another opportunity to describe any in-service stressors he 
may have experienced and, any additionally indicated 
development deemed necessary, such as stressor verification, 
should be accomplished.  Moreover, the Veteran should be 
provided with a VA examination in order to determine whether 
his acquired psychiatric disorder is related to his military 
service, to include his time in Iraq. 

Additionally, while on remand, the Veteran should be afforded 
an opportunity to identify any recent treatment records 
pertinent to his claims that have not already been associated 
with his claims file.  The AOJ should also obtain the 
Veteran's treatment records from the Atlanta VA Medical 
Center located in Decatur, Georgia, and the Carl Vinson VA 
Medical Center located in Dublin, Georgia, dated since 
November 2007.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As such, any outstanding records relevant to the Veteran's 
claims should be obtained.

The Board also notes that on March 3, 2006, the Court issued 
a decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the Veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Additionally, relevant to his claim for service connection 
for an acquired psychiatric disorder, the Veteran has only 
been provided with notice with respect to the PTSD aspect of 
his claim.  Therefore, this case must therefore be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Finally, the Board observes that following the RO's issuance 
of the December 2007 statement of the case, additional 
medical evidence pertinent to the Veteran's claim of 
entitlement to service connection for PUD/reflux disorder was 
associated with his claims file.  This evidence was not 
accompanied by a waiver of RO consideration.  Therefore, in 
readjudicating the Veteran's claims on remand, the AOJ should 
consider all the evidence of record, to include evidence 
received since the issuance of the December 2007 statement of 
the case.   

In view of the above, the case is REMANDED for the following 
actions:

1.  The AOJ should send the Veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claims on 
appeal, i.e., entitlement to service 
connection for an acquired psychiatric 
disorder and PUD/reflux disorder.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the Veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Provide the Veteran with another 
opportunity to describe his in-service 
stressors in detail, to include the 
individuals involved, the time, and the 
place.  Thereafter, follow up on any 
additionally indicated development deemed 
necessary, to include stressor 
verification.  

3.  The AOJ should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him for 
gastrointestinal and psychiatric issues 
since service.  This should include 
treatment records from the Atlanta VA 
Medical Center located in Decatur, 
Georgia, and the Carl Vinson VA Medical 
Center located in Dublin, Georgia, dated 
since November 2007.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the AOJ should arrange for 
the Veteran's claims file to be reviewed 
by the physician who prepared the May 
2005 VA examination report (or a suitable 
substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's currently diagnosed 
mild gastritis had its onset in or is 
related to his military service.  All 
necessary special studies or tests should 
be accomplished.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
ulcer or gastrointestinal disorder found 
to be present.  

In addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's gastritis or other 
gastrointestinal disorder had its onset 
in service or within one year of service.  
Specifically, the examiner should comment 
on the Veteran's service treatment 
records dated in May 2004 regarding 
complaints of epigastric pain.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
PUD/reflux disorder and the continuity of 
symptomatology.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.    

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found to be corroborated by the evidence, 
must be provided to the examiner for 
review, the receipt of which should be 
acknowledged in the examination report.  

The examiner must first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD 
and/or insomnia according to the 
requirements of DSM-IV.

If the Veteran does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s) found to be established by 
the evidence is the cause of this 
condition.  The examiner must be 
instructed that only the events 
objectively verified may be considered as 
valid stressors and have the examiner 
specify the stressor(s) that provided the 
basis of the diagnosis.

If the Veteran is found to currently 
have another type of acquired 
psychiatric disorder, to include 
insomnia, the examiner should provide 
an opinion as to whether it is at least 
as likely as not, that any current 
disability found during the examination 
had its clinical onset during service 
or is related to any in-service 
disease, event, or injury.  In offering 
any opinion, the examiner must consider 
the Veteran's lay statements regarding 
the incurrence of his claimed acquired 
psychiatric disorder and the continuity 
of symptomatology.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.    
        
6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
service connection claims should be 
readjudicated based on all the evidence 
of record, to include any evidence 
received since the issuance of the 
December 2007 statement of the case.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


